Citation Nr: 0804099	
Decision Date: 02/05/08    Archive Date: 02/12/08	

DOCKET NO.  06-00 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	J.S. Berry, Attorney-at-law



ATTORNEY FOR THE BOARD

J. Johnston, Counsel




INTRODUCTION

The veteran had active military duty from November 1975 to 
February 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  The case is ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  Although the veteran had exposure to acoustic trauma 
during and after service, tinnitus is not shown in the 
objective evidence on file to have commenced at any time 
during or for many years after he was separated from service, 
and a preponderance of the evidence on file is against a 
finding that current tinnitus is causally attributable to 
incidents of military service.  


CONCLUSION OF LAW

Tinnitus was not incurred or aggravated in active military 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1112, 113, 1131, 1137, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation is applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.

The veteran was provided formal VCAA notice in June 2005, 
prior to issuance of the rating decision now on appeal from 
August 2005.  This notice informed him of the evidence 
necessary to substantiate his claim, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The veteran's service medical records and 
treatment records with VA were collected for review.  The 
veteran was provided a VA audiometric examination which 
included a review of the claims folder and a request for 
opinions consistent with VCAA at 38 U.S.C.A. § 5103A(d).  All 
known available evidence has been collected and VCAA is 
satisfied.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for a disease or injury 
incurred in or aggravated in line of active military duty.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system, which are shown to 
have become manifest to a compensable degree within one year 
after service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303 (b).

Analysis:  The veteran filed his initial claim for VA 
disability compensation in February 1998.  At that time, he 
did not claim entitlement to service connection for tinnitus.  
The veteran first filed a claim for service connection for 
tinnitus in May 2005, 25 years after he was separated from 
service.  In that claim, he reported that he had first sought 
treatment for tinnitus in Spring 2005.  Further, he wrote 
that he had current ringing in both ears, and argued that he 
could rightfully establish direct service connection for 
hearing disability even though it first manifested years 
after separation, if there is evidence showing that current 
disability is causally related to injury in service.  This, 
of course, is true and in accordance with 38 C.F.R. 
§ 3.303(d).

The service medical records are entirely silent for any 
complaints, finding or treatment of tinnitus.  His service 
personnel records do document that the veteran was an air 
defense artillery short range gunnery crewman on a 20-
millimeter Vulcan cannon.  He is also shown to have qualified 
as expert with the M-16 rifle, and that he also qualified 
with the M-203 and with the M-60 machine gun.

There is no evidence that the veteran sought treatment for or 
complained of tinnitus or ringing of the ears at any time 
during or for some 25 years after he was separated from 
service.  The veteran has not argued that he ever sought such 
treatment during this period.

In July 2005, he was provided a VA audiometric examination.  
At this time he was shown to have essentially normal 
peripheral hearing sensitivity for the right ear with 
moderate to moderately severe high frequency hearing loss for 
the left ear.  Speech discrimination was excellent 
bilaterally.  The veteran also clearly reported constant 
bilateral tinnitus "only present for past two years."  The VA 
audiologist reviewed the claims folder and did not report any 
evidence of early complaints or treatment for tinnitus.  She 
wrote that the veteran was specifically asked about the onset 
of tinnitus and that he stated that it had been present "only 
for the past two years and not prior."  The examiner 
concluded that tinnitus was not likely the result of noise 
exposure in the military.  

The November 2005 and January 2006 notice of disagreement and 
substantive appeal were prepared and submitted by the 
veteran's representative.  In each of these submissions, the 
representative wrote the veteran wished to clarify that his 
tinnitus actually started in-service, and progressed to the 
point where it was severe by the Spring of 2005.  

The Board finds that a clear preponderance of the evidence is 
against the veteran's claim for service connection for 
tinnitus.  Again, there are no complaints or findings of 
tinnitus at any time during or for 25 years after the veteran 
was separated from service.  Although the veteran is 
certainly objectively shown to have been exposed to acoustic 
trauma of weapons fired during service, it was also reported 
that he had spent many years after service in drywall 
construction with power tool noise, use of chain saws, 
working on small engines and hunting with no hearing 
protection.  Although exposure to acoustic trauma during the 
veteran's military service is conceded, the veteran is 
certainly shown to have many additional years of exposure to 
acoustic trauma in occupational pursuits following service 
separation.  

In his initial claim for service connection in 1998, the 
veteran did not complain of tinnitus.  He first claimed 
entitlement to service connection for tinnitus in May 2005, 
over 25 years after he was separated from service.  In that 
form, the veteran noted that he first sought treatment for 
tinnitus in 2005 and argued entitlement to service connection 
for tinnitus even though it was not extant during service.  
At the time of his VA audiometric examination, the veteran 
clearly reported no more than a 2-year history of bilateral 
chronic tinnitus.  The audiologist made this clear that this 
was the veteran's personal report.  The Board finds that the 
information provided in the veteran's original claim and 
later to the VA audiologist outweighs any subsequent 
clarification submitted by the veteran's representative.  

With an onset of bilateral tinnitus some 25 years after the 
veteran was separated from service, and the only competent 
medical opinion on file against the claim, a clear 
preponderance of the evidence is against a finding that the 
remote onset of tinnitus is causally attributable to noise 
exposure during service.  Neither the veteran nor 
representative have submitted any accepted medical articles 
or studies which stand for the proposition that tinnitus may 
manifest two decades after exposure to the causal acoustic 
trauma.  The only competent clinical opinion on file is 
against the veteran's claim.



ORDER

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


